Exhibit 10.2

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is effective as of the 6th day of June,
2012, between Global Power Equipment Group Inc. (the “Company”) and Luis Manuel
Ramírez (“Executive”). In consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Employment. The Company shall employ Executive, and Executive accepts
employment with the Company as of July 1, 2012 (the “Effective Date”), upon the
terms and subject to the conditions set forth in this Agreement for the period
beginning on the Effective Date and ending on the earlier of (i) the Date of
Termination (as defined in Section 4(e) of this Agreement), or (ii) the second
anniversary of the Effective Date (the “Term”). Unless terminated prior to that
date, the Term shall be automatically renewed for successive one-year periods on
the terms and subject to the conditions of this Agreement (including, without
limitation, Sections 8, 9 and 10 hereof), commencing on the second anniversary
of the Effective Date, and on each anniversary date thereafter, unless either
the Company or Executive gives the other party written notice (in accordance
with Section 14 hereof), at least 90 calendar days prior to the end of such
initial or extended Term, of its or his intention not to renew this Agreement or
the employment of Executive. For purposes of this Agreement, any reference to
the “Term” of this Agreement shall include the original term and any extension
thereof.

2. Position and Duties; Location.

(a) Position and Duties. During the Term, Executive shall be employed by the
Company as President and Chief Executive Officer. Executive shall report to the
Board of Directors of the Company (the “Board”) and perform such duties and
responsibilities as may be properly and lawfully required from time to time by
the Board.

(b) Board Service. On the Effective Date, Executive shall be appointed as a
member of the Board, and thereafter during the Term the Company shall cause the
Nominating and Corporate Governance Committee of the Board (the “Nominating
Committee”) to nominate Executive to serve as a member of the Board each year
Executive’s term of Board service is to be slated for reelection to the Board.
If the Company’s stockholders vote in favor of the Nominating Committee’s
nomination of Executive to serve as a member of the Board, Executive agrees to
serve in such capacity and also agrees that any such board service shall be
without additional compensation.

(c) Engaging in Other Activities. During the Term, Executive shall devote
substantially all of his business time, energies and talents to serving as
President and Chief Executive Officer of the Company, and shall perform his
duties conscientiously and faithfully, subject to the reasonable and lawful
directions of the Board and in accordance with the policies, rules and decisions
adopted from time to time by the Company and the Board. During the Term, it
shall not be a violation of this Agreement for Executive, subject to the
requirements of Sections 8, 9 and 10 hereof, to (i) serve on civic or charitable
boards, (ii) with the consent of the Board, serve on no more than one corporate
board unrelated to the Company (and retain all compensation in whatever form for
such service),



--------------------------------------------------------------------------------

(iii) deliver lectures and fulfill speaking engagements, and (iv) manage
personal investments, so long as such activities (individually or in the
aggregate) do not significantly interfere with the performance of Executive’s
responsibilities as set forth in Sections 2(a) or 2(b) of this Agreement or
Executive’s fiduciary duties to the Company.

(d) Location. Executive shall perform his duties and responsibilities hereunder
principally at the Company’s corporate headquarters, which currently is in
Irving, Texas; provided that Executive may be required under reasonable business
circumstances to travel outside of such location in connection with performing
his duties under this Agreement.

(e) Affiliates. Executive agrees to serve, without additional compensation, as
an officer and director of each of the other members of the Company’s
affiliates, as determined by the Board, provided that such service is covered by
Section 3(g) of this Agreement. As used in this Agreement, the term “affiliate”
shall mean any entity controlled by, controlling, or under common control with,
the Company.

(f) Stock Ownership Guidelines. Executive acknowledges and agrees to comply with
the Company’s stock ownership guidelines for the Chief Executive Officer
position, as the same may be amended from time to time.

(g) Compensation Recovery Policy. Executive agrees to execute the Compensation
Recovery Policy Acknowledgement and Agreement attached as Exhibit A to this
Agreement. Executive acknowledges that, notwithstanding any provision of this
Agreement to the contrary, any incentive compensation or performance-based
compensation paid or payable to Executive hereunder shall be subject to
repayment or recoupment obligations arising under applicable law or the
Company’s Compensation Recovery Policy, as the same may be amended from time to
time.

3. Compensation and Benefits.

(a) Base Salary. During the Term, the Company shall pay Executive an annualized
base salary (“Annual Base Salary”) at a rate of $550,000 U.S., payable in
regular installments in accordance with the Company’s normal payroll practices.
During the Term, the Annual Base Salary shall be reviewed by the Board at such
time as the salaries of other senior executives of the Company are reviewed
generally. The Annual Base Salary shall not be reduced other than in connection
with an across-the-board salary reduction which applies in a comparable manner
to other senior executives of the Company. If so increased or reduced, then such
adjusted salary will thereafter be the Annual Base Salary for all purposes under
this Agreement.

(b) Bonus. For each fiscal year during the Term, Executive shall be eligible to
participate in the Company’s Incentive Compensation Plan, or any successor plan
(the “ICP”), under terms and conditions no less favorable than other senior
executives of the Company; provided that Executive’s “target” short-term
incentive opportunity shall not be less than 80% of his Annual Base Salary, with
a minimum and maximum of 40% and 160% of his Annual Base Salary, respectively
(or such higher percentages as determined by the Board or a committee thereof
from time to time). Executive’s payment under the ICP for any fiscal year during
the Term

 

2



--------------------------------------------------------------------------------

shall be based on the extent to which the predetermined performance objectives
established by the Board or a committee thereof have been achieved for that
year; provided that at least 70% of the annual incentive opportunity shall be
based on the extent to which the Company or its affiliates achieve
pre-established quantitative financial metrics. Notwithstanding the preceding
sentence, Executive’s annual incentive opportunity for the 2012 fiscal year will
be pro-rated, based on the number of days Executive is employed by the Company
during 2012, and determined based on performance results during the last two
quarters of the year. The annual incentive for any fiscal year, if earned, will
be paid to Executive by the Company in accordance with the terms, and subject to
the conditions, of the ICP. Nothing contained in this Section 3(b) will
guarantee Executive any specific amount of annual incentive compensation or
prevent the Board or a committee thereof from establishing performance goals and
targets applicable only to Executive.

(c) Equity Incentive Plan. The Compensation Committee of the Board has approved
a grant to Executive of restricted share units in respect of 33,500 shares of
the Company’s common stock (the “RSUs”) pursuant to the Company’s 2011 Equity
Incentive Plan (“Equity Incentive Plan”), such grant to be made and effective on
the Effective Date. The RSUs shall be granted upon the terms, and subject to the
conditions, of the Equity Incentive Plan and the award agreement evidencing the
grant of the RSUs, a copy of which is attached as Exhibit B to this Agreement.
During the Term, the Company may, but shall have no obligation to, grant
additional equity compensation awards to Executive under the Equity Incentive
Plan or any successor equity plan.

(d) Vacation. During the Term, Executive shall be eligible for paid vacation in
accordance with the Company’s policies, as may be in effect from time to time,
for its senior executives generally; provided that Executive shall be entitled
to paid vacation time at a rate of no less than 4 weeks per calendar year.
Executive shall use such vacation time at such reasonable time or times each
year as he may determine after consultation with the Chairman of the Board.

(e) Expense Reimbursement. Executive shall be reimbursed for all reasonable
travel and other out-of-pocket expenses actually and properly incurred by
Executive during the Term in connection with carrying out his duties hereunder
in accordance with the Company’s policies, as may be in effect from time to
time, for its senior executives generally. In addition, the Company will
reimburse Executive for the reasonable expenses incurred by Executive in the
relocation of Executive, his immediate family living with him and their personal
household effects in accordance with the terms, and subject to the conditions,
of the relocation policy applicable to other senior executives; provided,
however, that the Company specifically agrees to cover: (i) the reasonable
closing costs associated with the sale of Executive’s personal residence in
Connecticut and the purchase of a new personal residence in the Dallas/Irving,
Texas area, subject to an aggregate cap of $75,000 U.S.; (ii) the reasonable
moving and storage expenses for Executive’s personal household effects; and
(iii) the reasonable costs of temporary housing for Executive in a furnished
apartment in the Dallas/Irving, Texas area for up to 6 months.

 

3



--------------------------------------------------------------------------------

(f) Benefits. During the Term, and except as otherwise provided in this
Agreement, Executive shall be eligible to participate in all welfare,
perquisites, fringe benefit, insurance, retirement and other benefit plans,
practices, policies and programs, maintained by the Company and its affiliates
applicable to senior executives of the Company generally, in each case as
amended from time to time.

(g) Indemnification and Insurance. The Company shall indemnify Executive to the
full extent provided for in its corporate charter, Bylaws or any other
indemnification policy or procedure as in effect from time to time and
applicable to its other directors senior executive officers and to the maximum
extent that the Company indemnifies any of its other directors and senior
executive officers, and he will be entitled to the protection of any insurance
policies the Company may elect to maintain generally for the benefit of its
directors and senior executive officers against all costs, charges, liabilities
and expenses incurred or sustained by him in connection with any action, suit or
proceeding to which he may be made a party by reason of his being or having been
a director, officer or employee of the Company or any of its affiliates or his
serving or having served any other enterprise, plan or trust as a director,
officer, employee or fiduciary at the request of the Company or any of its
affiliates (other than any dispute, claim or controversy arising under or
relating to this Agreement).

4. Termination of Employment.

(a) Death and Disability. Executive’s employment shall terminate automatically
upon Executive’s death. If the Company determines in good faith that the
Disability (as defined below) of Executive has occurred during the Term, it may
give to Executive written notice in accordance with Section 14 of this Agreement
of its intention to terminate Executive’s employment; provided that such notice
is provided no later than 150 calendar days following the determination of
Executive’s Disability. In such event, Executive’s employment shall terminate
effective on the 30th calendar day after receipt of such notice by Executive
(the “Disability Effective Date”), provided that, within the 30 calendar days
after such receipt, Executive shall not have returned to full-time performance
of Executive’s duties. For purposes of this Agreement, “Disability” shall mean
the inability of Executive to perform the essential duties of the position held
by Executive by reason of any medically determined physical or mental impairment
that is reasonably expected to result in death or lasts for 120 consecutive
calendar days in any one-year period, all as determined by an independent
licensed physician mutually acceptable to the Company and Executive or
Executive’s legal representative.

(b) Cause. Executive’s employment with the Company may be terminated by the
Company with or without Cause. For purposes of this Agreement, “Cause” shall
mean: (i) the continued failure of Executive to perform substantially
Executive’s duties with the Company or any of its affiliates or Executive’s
disregard of the directives of the Board (in each case other than any such
failure resulting from any medically determined physical or mental impairment)
that is not cured by Executive within 20 days after a written demand for
substantial performance is delivered to Executive by the Board which
specifically identifies the manner in which the Board believes that Executive
has not substantially performed Executive’s duties or disregarded a directive of
the Board; (ii) willful material misrepresentation at any time by Executive to
the Board; (iii) Executive’s commission of any act of fraud, misappropriation or
embezzlement against or in connection with the Company or any of its affiliates
or their respective businesses or operations; (iv) a

 

4



--------------------------------------------------------------------------------

conviction, guilty plea or plea of nolo contendere of Executive for any crime
involving dishonesty or for any felony; (v) a material breach by Executive of
his fiduciary duties of loyalty or care to the Company or any of its affiliates
or a material violation of the Company’s Code of Business Conduct and Ethics or
any other Company policy, as the same may be amended from time-to-time; (vi) the
engaging by Executive in illegal conduct, gross misconduct, gross
insubordination or gross negligence that is materially and demonstrably
injurious to the Company’s business or financial condition; or (vii) a material
breach by Executive of his representations under Section 7 of this Agreement or
his obligations under Section 8, 9 or 10 of this Agreement.

(c) Good Reason. Executive’s employment with the Company may be terminated by
Executive with or without Good Reason. For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following without Executive’s
consent: (i) a material reduction by the Company of Executive’s title, duties,
responsibilities or reporting relationship set forth in Section 2(a) or (b);
(ii) a material reduction by the Company of Executive’s Annual Base Salary
(other than as permitted in Section 3(a) of this Agreement) or Executive’s
Target Bonus; or (iii) a failure to initially appoint Executive as a member of
the Board or thereafter to nominate Executive for re-election as a member of the
Board (but for the avoidance of doubt, neither the failure by the Company’s
stockholders to elect or re-elect Executive as a member of the Board, nor
Executive’s resignation from the Board following such failure, shall be deemed
to constitute Good Reason for purposes of this Agreement). A termination of
Executive’s employment by Executive shall not be deemed to be for Good Reason
unless (x) Executive gives notice to the Company of the existence of the event
or condition constituting Good Reason within 30 calendar days after such event
or condition initially occurs or exists, and (y) the Company fails to cure such
event or condition within 30 calendar days after receiving such notice.
Additionally, Executive must terminate his employment within 120 calendar days
after the initial occurrence of the circumstance constituting Good Reason for
such termination to be “Good Reason” hereunder.

(d) Notice of Termination. Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party in accordance with Section 14. For purposes of this Agreement, a
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) if the Date of Termination (as defined below) is other
than the date of receipt of such notice, specifies the termination date (which
date shall be not more than 30 calendar days after the giving of such notice).
The failure by the Company or Executive to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause or
Good Reason shall not waive any right of the Company or Executive, respectively,
hereunder or preclude the Company or Executive, respectively, from asserting
such fact or circumstance in enforcing the Company’s or Executive’s rights
hereunder.

(e) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein within 30 calendar days after such notice, as the case may be,
(ii) if Executive’s employment is terminated by the Company other than for

 

5



--------------------------------------------------------------------------------

Cause or Disability, or if Executive voluntarily resigns without Good Reason,
the date on which the terminating party notifies the other party that such
termination shall be effective, provided that on a voluntary resignation without
Good Reason, the Company may, in its sole discretion, make such termination
effective on any date it elects in writing between the date of the notice and
the proposed date of termination specified in the notice, (iii) if Executive’s
employment is terminated by reason of death, the date of death of Executive,
(iv) if Executive’s employment is terminated by the Company due to Disability,
the Disability Effective Date, or (v) if Executive’s employment is terminated at
the end of the Term, the end of the Term.

(f) Resignation from All Positions. Notwithstanding any other provision of this
Agreement, upon the termination of Executive’s employment for any reason, unless
otherwise requested by the Board, Executive shall immediately resign from all
positions that he holds or has ever held with the Company and its affiliates,
including his position on the Board. Executive hereby agrees to execute any and
all documentation to effectuate such resignations upon request by the Company,
but he shall be treated for all purposes as having so resigned upon termination
of his employment, regardless of when or whether he executes any such
documentation.

5. Severance Payments.

(a) Good Reason, Other than for Cause. If, during the Term, the Company shall
terminate Executive’s employment other than for Disability or Cause (but
excluding by reason of the Company providing notice of its intention not to
renew the Term), or if Executive shall terminate employment for Good Reason:

(i) The Company shall pay, or cause to be paid, to Executive the sum of: (A) the
portion of Executive’s Annual Base Salary earned through the Date of
Termination, to the extent not previously paid; and (B) any accrued vacation
pay, to the extent not previously paid (the sum of the amounts described in
clauses (A) and (B) shall be referred to as the “Accrued Benefits”). The Accrued
Benefits shall be paid in a single lump sum within 30 calendar days after the
Date of Termination.

(ii) Subject to Section 6 hereof, the Company shall continue to pay, or cause to
be paid, to Executive the Annual Base Salary for the one year period commencing
on the Date of Termination (such period, the “Severance Period”), payable over
the Severance Period in equal semi-monthly or other installments (not less
frequently than monthly), with the installments that otherwise would be paid
within the first 60 calendar days after the Date of Termination being paid in a
lump sum (without interest) on the 60th day after the Date of Termination and
the remaining installments being paid as otherwise scheduled assuming payments
had begun immediately after the Date of Termination.

(iii) Subject to Section 6 hereof, the Company shall pay to Executive the amount
of any annual incentive that has been earned by Executive for a completed fiscal
year or other measuring period preceding the Date of Termination (or that would
have been earned by Executive had his employment continued through the date such
annual incentive is paid to other senior executives), but has not yet been paid
to Executive (the “Prior Year Annual Incentive”), payable in a single lump sum
no later than two and one half months following the end of the completed fiscal
year or other measuring period.

 

6



--------------------------------------------------------------------------------

(iv) Subject to Section 6 hereof, and if and only if Executive’s Date of
Termination occurs at least three full calendar months after the beginning of
the Company’s fiscal year, Executive will be eligible to receive an annual
incentive under the ICP for the fiscal year during which the Date of Termination
occurs, determined as if Executive had remained employed for the entire year
(and any additional period of time necessary to be eligible to receive the
annual incentive for the year), based on actual Company performance during the
entire fiscal year and without regard to any discretionary adjustments that have
the effect of reducing the amount of the annual incentive (other than
discretionary adjustments applicable to all senior executives who did not
terminate employment), and assuming that any individual goals applicable to
Executive were satisfied at the “target” level, pro-rated based on the number of
days in the Company’s fiscal year through (and including) the Date of
Termination (the “Pro-Rated Annual Incentive”). The Pro-Rated Annual Incentive
shall be payable in a single lump sum at the same time that payments are made to
other participants in the ICP for that fiscal year (pursuant to the terms of the
ICP but in no event later than two and one-half months after the fiscal year
during which the Date of Termination occurs).

(v) To the extent not theretofore paid or provided, the Company shall pay or
provide, or cause to be paid or provided, to Executive (or his estate) any other
amounts or benefits required to be paid or provided or which Executive is
eligible to receive under any plan, program, policy or practice or contract or
agreement of the Company, including any benefits to which Executive is entitled
under Part 6 of Subtitle B of Title I of the Employee Retirement Income Security
Act of 1974, as amended (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”) in accordance with the terms and normal
procedures of each such plan, program, policy or practice or contract or
agreement, based on accrued and vested benefits through the Date of Termination.

(b) Cause; Other than for Good Reason. If, during the Term, Executive’s
employment is terminated for Cause, or if Executive voluntarily terminates his
employment without Good Reason (including by reason of Executive providing
notice of his intention not to renew the Term), then the Company shall pay or
provide to Executive the Accrued Benefits, payable in accordance with
Section 5(a)(i) of this Agreement, and the Other Benefits, and no further
amounts shall be payable to Executive under this Section 5 after the Date of
Termination.

(c) Non-Renewal of Term. If, during the Term, the Company provides notice of its
intention not to renew the Term, and Executive’s employment terminates at the
end of the Term as a result thereof, then the Company shall pay or provide to
Executive (i) the Accrued Benefits, payable in accordance with Section 5(a)(i)
of this Agreement, (ii) the Other Benefits, (iii) subject to Section 6 hereof,
the Prior Year Annual Incentive, payable in accordance with Section 5(a)(iii) of
this Agreement, (iv) subject to Section 6 hereof, and if and only if Executive’s
Date of Termination occurs at least three full calendar months after the
beginning of the Company’s fiscal year, the Pro-Rated Annual Incentive
(calculated solely for purposes of this Section 5(c) assuming “target”
performance for each individual and corporate goal), payable in accordance with
Section 5(a)(iv) of this Agreement, (v) subject to Section 6 hereof, and
provided that Executive first enters into a consulting agreement provided by the
Company with respect to post-

 

7



--------------------------------------------------------------------------------

termination transition services, the Company shall pay, or cause to be paid, to
Executive an amount equal to one-half of the Annual Base Salary, payable in in
equal semi-monthly or other installments (not less frequently than monthly)
during for the 6-month period commencing on the Date of Termination, with the
installments that otherwise would be paid within the first 60 calendar days
after the Date of Termination being paid in a lump sum (without interest) on the
60th day after the Date of Termination and the remaining installments being paid
as otherwise scheduled assuming payments had begun immediately after the Date of
Termination, and (vi) solely for purposes of determining Executive’s rights, if
any, under any outstanding equity awards held by Executive as of the Date of
Termination (and not for any other purpose), Executive shall be deemed to have
been terminated by the Company without “cause”.

(d) Disability and Death. If, during the Term, Executive’s employment is
terminated for Disability or Executive dies, then the Company shall pay or
provide to Executive (or his estate) (i) the Accrued Benefits, payable in
accordance with Section 5(a)(i) of this Agreement, (ii) the Other Benefits,
(iii) subject to Section 6 hereof, the Prior Year Annual Incentive, payable in
accordance with Section 5(a)(iii) of this Agreement, (iv) subject to Section 6
hereof, and if and only if Executive’s Date of Termination occurs at least three
full calendar months after the beginning of the Company’s fiscal year, the
Pro-Rated Annual Incentive, payable in accordance with Section 5(a)(iv) of this
Agreement, and (v) in the case of termination for Disability, and subject to
Section 6 hereof, an amount equal to the excess, if any, of Executive’s Annual
Base Salary for 6 months, over the amounts payable to Executive under the
Company’s short-term disability insurance program, which amount shall be payable
in equal semi-monthly or other installments (not less frequently than monthly)
over the period commencing on the Date of Termination and ending 6 months
thereafter, with the installments that otherwise would be paid within the first
60 calendar days after the Date of Termination being paid in a lump sum (without
interest) on the 60th day after the Date of Termination and the remaining
installments being paid as otherwise scheduled assuming payments had begun
immediately after the Date of Termination.

(e) Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company or any of its affiliates may have against
Executive or others, except as otherwise may be provided in Section 2(g) or
Section 11 hereof. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not Executive obtains other employment.

(f) Section 280G. In the event it shall be determined that any payment or
distribution by the Company or any of its affiliates to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise) (the “Total Payments”), is or will be
subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), then the Total Payments
shall be reduced to the maximum amount that could be paid to Executive without
giving rise to the Excise Tax (the “Safe Harbor Cap”), if the net after-tax
benefit to Executive after reducing

 

8



--------------------------------------------------------------------------------

Executive’s Total Payments to the Safe Harbor Cap is greater than the net
after-tax (including the Excise Tax) benefit to Executive without such
reduction. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing first the payment made pursuant to Section 5(a)(ii) of this
Agreement, then to the payment made pursuant to Section 5(a)(iii) of this
Agreement, then to the payment made pursuant to Section 5(a)(iv) of this
Agreement, and then to any other payment that triggers such Excise Tax in the
following order: (i) reduction of cash payments, (ii) cancellation of
accelerated vesting of performance-based equity awards (based on the reverse
order of the date of grant), (iii) cancellation of accelerated vesting of other
equity awards (based on the reverse order of the date of grant), and
(iv) reduction of any other payments due to the Participant (with benefits or
payments in any group having different payment terms being reduced on a pro-rata
basis). All mathematical determinations, and all determinations as to whether
any of the Total Payments are “parachute payments” (within the meaning of
Section 280G of the Code), that are required to be made under this paragraph,
including determinations as to whether the Total Payments to Executive shall be
reduced to the Safe Harbor Cap and the assumptions to be utilized in arriving at
such determinations, shall be made at the Company’s expense by a nationally
recognized accounting firm mutually acceptable to the Company and Executive (the
“Accounting Firm”).

6. Release. Notwithstanding anything contained herein to the contrary, the
Company shall not be obligated to make any payment or provide any benefit under
Sections 5(a)(ii), (iii) and (iv), Sections 5(c)(iii), (iv) and (v), or Sections
5(d)(iii), (iv) and (iv) hereof unless: (a) Executive or Executive’s legal
representative first executes within 50 calendar days after the Date of
Termination a release of claims agreement in the form attached hereto as Exhibit
C, with such changes as the Company, after consulting with Executive or
Executive’s legal representative, may determine to be required or reasonably
advisable in order to make the release enforceable and otherwise compliant with
applicable law (the “Release”), (b) Executive does not revoke the Release, and
(c) the Release becomes effective and irrevocable in accordance with its terms.

7. Representations. Executive hereby represents and warrants to the Company that
Executive is not party to any contract, understanding, agreement or policy,
whether or not written, with his current employer (or any other previous
employer) or otherwise, that would be breached by Executive’s entering into, or
performing services under, this Agreement. Executive further represents that he
has disclosed to the Company in writing all material threatened, pending, or
actual claims against Executive that are unresolved and still outstanding as of
the Effective Date, in each case of which he is aware, resulting or arising from
his service with his current employer (or any other previous employer) or his
membership on any boards of directors.

8. Work Product. Executive agrees that all inventions, drawings, improvements,
developments, methods, processes, programs, designs and all similar or related
information which relates to the Company’s or any of its affiliates’ actual or
anticipated business or research and development or existing or future products
or services and which are conceived, developed, contributed to or made by
Executive (either solely or jointly with others) while employed by or serving as
a consultant to the Company or any of its affiliates (“Work Product”) shall be
the sole and exclusive property of the Company or any such affiliate. Executive
will promptly disclose such Work Product to the Company and perform all actions
requested by the Company (whether during or after employment) to establish and
confirm such ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments).

 

9



--------------------------------------------------------------------------------

9. Confidential Information.

(a) Confidential Information means information disclosed to Executive or known
by Executive as a result of employment by the Company, not generally known to
the trade or industry in which the Company or its affiliates are engaged, about
products, processes, technologies, machines, customers, clients, employees,
services and strategies of the Company and its affiliates, including, but not
limited to, inventions, research, development, manufacturing, purchasing,
financing, computer software, computer hardware, automated systems, engineering,
marketing, merchandising, selling, sales volumes or strategies, number or
location of sales representatives, names or significance of the Company’s
customers or clients or their employees or representatives, preferences, needs
or requirements, purchasing histories, or other customer or client-specific
information. Such Confidential Information is and shall continue to be the
property of the Company.

(b) Executive recognizes that the Confidential Information is of great value to
the Company, that the Company has legitimate business interests in protecting
its confidential information, and that the disclosure to anyone not authorized
to receive such information will cause immediate and irreparable injury to the
Company. Unless Executive first secures the Company’s written consent, Executive
will not divulge, disclose, use, copy, disseminate, lecture upon or publish
Confidential Information. Executive understands and agrees that the obligations
not to disclose, use, disseminate, lecture upon or publish Confidential
Information shall continue after termination of employment for any reason.
Further, Executive will use his best efforts and diligence to safeguard and to
protect the Confidential Information against disclosure, misuse, espionage, loss
or theft.

(c) Executive agrees that upon the Date of Termination, or at any other time
that the Company may request, for whatever reason, Executive shall deliver (and
in the event of Executive’s death or Disability, his representative shall
deliver) to the Company all computer equipment or backup files of or relating to
the Company or its affiliates, all memoranda, correspondence, customer data,
notes, plans, records, reports, manuals, photographs, computer tapes and
software and other documents and data (and all copies thereof) relating to
Confidential Information, Work Product, or the business of the Company or its
affiliates which Executive has in his possession, custody or control. If the
Company requests, Executive (or his representative) agrees to provide written
confirmation that Executive has returned all such materials.

(d) Executive agrees that upon the Date of Termination, or at any other time
that the Company may request, for whatever reason, Executive shall assign all
rights, title and interest in the Confidential Information, the Work Product,
all computer equipment or backup files of or relating to the Company or its
affiliates, all memoranda, correspondence, customer data, notes, plans, records,
reports, manuals, photographs, computer takes and software and other documents
and data (and all copies thereof) relating to Confidential Information, Work
Product, or the business of the Company or its affiliates which Executive has in
his possession, custody or control.

 

10



--------------------------------------------------------------------------------

10. Non-compete, Non-solicitation.

(a) Executive agrees that during the Term and thereafter during the Protection
Period (as defined in Section 10(f) below), Executive will not directly or
indirectly (by himself or in association with any individual or entity) own,
operate, manage, control, be employed by, participate in, consult with, advise,
provide services for, or in any manner engage in any business which competes in
any way with the business of the Company and its affiliates, which the Parties
acknowledge includes the provision of power generation equipment and
modification and maintenance services for customers in the domestic and
international energy, power infrastructure or service industries, or in any
other business activity that the Company or its affiliates is conducting, or has
active plans to conduct, as of the Date of Termination. This restriction shall
apply to any geographic area in which the Company, or any affiliate for which
Executive had any responsibilities during the term of his employment, engaged in
business, or had active plans to engage in business, during the term of
Executive’s employment. The restrictions contained herein shall not prohibit
Executive from being a passive owner of not more than 5% of the outstanding
stock of a corporation which is publicly traded, so long as Executive has no
active participation in the business of such corporation.

(b) Executive agrees that during the Term and thereafter during the Protection
Period, Executive will not directly or indirectly: (i) solicit or induce, or
attempt to solicit or induce, any employee, consultant or independent contractor
of the Company or of any affiliate to terminate his or her employment or
relationship with the Company or affiliate; (ii) hire any person who Executive
knows was an employee, consultant or independent contractor of the Company or of
any affiliate during the last 6 months of Executive’s employment by the Company;
or (iii) induce or attempt to induce any customer, supplier, distributor,
franchisee, licensee, or other individual or entity that has any business
relationship with the Company or any of its affiliate to cease doing business
with the Company or any of its affiliates, or in any way interfere with the
relationship between any such customer, supplier, distributor, franchisee,
licensee, or any other individual or entity and the Company or any of its
affiliates.

(c) To enable the Company to monitor Executive’s compliance with the obligations
imposed by this Agreement, Executive agrees to inform the Company, upon the Date
of Termination, of the identity of any new employer and of Executive’s new job
title. Executive will continue to so inform the Company, in writing, any time
Executive changes employment during the Protection Period.

(d) In the event that any of these provisions are deemed invalid or
unenforceable under applicable law, that shall not affect the validity or
enforceability of the remaining provisions. To the extent any provision is
unenforceable because it is overbroad, that provision shall be limited to the
extent required by applicable law and enforced as so limited.

(e) Executive has carefully considered the nature and extent of the restrictions
upon him and the rights and remedies conferred upon the Company under this
Section 10, and hereby acknowledges and agrees that the same are reasonable in
time and territory, are designed to eliminate competition that otherwise would
be unfair to the Company, do not stifle the inherent skill and experience of
Executive, would not operate as a bar to Executive’s sole means of support, are
fully required to protect the legitimate interests of the Company, and do not
confer a benefit upon the Company disproportionate to the detriment to
Executive.

 

11



--------------------------------------------------------------------------------

(f) For purposes of this Section 10, the term “Protection Period” shall mean the
period commencing on the Date of Termination and ending on the first anniversary
thereof, provided, however, that such period shall be extended by any length of
time during which Executive is in breach of the covenants contained in this
Section 10.

11. Remedies. Executive recognizes and affirms that in the event of his breach
of any provision of this Sections 8, 9 or 10 hereof, money damages would be
inadequate and the Company would have no adequate remedy at law. Accordingly,
Executive agrees that in the event of a breach or a threatened breach by
Executive of any of the provisions of Sections 8, 9 or 10, the Company, in
addition and supplementary to other rights and remedies existing in its favor,
may (a) apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce or
prevent any violations of the provisions hereof (without posting a bond or other
security), and (b) exercise its rights hereunder to cease any further payments
and/or vesting of equity awards. Executive understands and acknowledges that the
Company can bar him from disclosing or using Confidential Information, bar him
from accepting or continuing prohibited employment or rendering prohibited
services, or bar him from soliciting certain individuals and entities for the
periods specified in Sections 8, 9 and 10 above. In the event that the Company
institutes legal action to enforce Sections 8, 9 or 10 of this Agreement,
Executive agrees that the Company shall be entitled to recover from him its
costs of any action (including reasonable attorneys’ and expert fees and
expenses). Nothing in this Section 11 will be deemed to limit the Company’s
remedies at law or in equity for any breach by Executive of any of the
provisions of Sections 8, 9 or 10 that may be pursued or availed of by the
Company.

12. Cooperation in Investigations and Proceedings. During the Term and for a
period of 5 years thereafter, Executive shall cooperate with the Company and its
affiliates, upon the Company’s reasonable request, with respect to any internal
investigation or administrative, regulatory or judicial proceeding involving
matters within the scope of Executive’s duties and responsibilities to the
Company during his employment with the Company (including, without limitation,
Executive being available to the Company upon reasonable notice for interviews
and factual investigations, appearing at the Company’s reasonable request to
give testimony without requiring service of a subpoena or other legal process,
and turning over to the Company all relevant Company documents which are or may
have come into Executive’s possession during his employment). Executive shall be
reimbursed for the reasonable expenses Executive incurs in connection with any
such cooperation and/or assistance and shall receive from the Company reasonable
per diem compensation (to be mutually agreed to by Executive and the Company) in
each case in connection with any assistance or cooperation that occurs after the
Date of Termination. Any such reimbursements or per diem compensation shall be
paid to Executive no later than the 15th day of the month immediately following
the month in which such expenses were incurred or such cooperation and/or
assistance was provided (subject to Executive’s timely submission to the Company
of proper documentation with respect thereto).

13. Survival. Subject to any limits on applicability contained therein, Sections
2(g), 3(g), 4(f), 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20, 21, 23 and
24 shall survive and continue in full force in accordance with their terms
notwithstanding any termination of the Term or this Agreement.

 

12



--------------------------------------------------------------------------------

14. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, to the recipient. Notices
to Executive shall be sent to the address of Executive most recently provided to
the Company. Notices to the Company should be sent to Global Power Equipment
Group Inc., 400 E. Las Colinas Boulevard, Suite No. 400 Irving, TX 75039,
Attention: General Counsel. Any notice under this Agreement will be deemed to
have been given when so delivered, sent or mailed.

15. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

16. Source of Payment. Any payments to Executive under this Agreement shall be
paid from the Company’s general assets.

17. Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.

18. Withholding of Taxes. The Company and its affiliates may withhold from any
amounts payable under this Agreement all federal, state, city or other taxes as
the Company and its affiliates are required to withhold pursuant to any law or
government regulation or ruling.

19. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement.

20. Successors and Assigns.

(a) This Agreement is personal to Executive, and, without the prior written
consent of the Company, shall not be assignable by Executive other than by will
or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Except as provided in Section 20(c), without the
prior written consent of Executive this Agreement shall not be assignable by the
Company, except to an affiliate.

 

13



--------------------------------------------------------------------------------

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. “Company” means
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.

21. Choice of Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of Delaware,
without regard to conflicts of law principles. The parties hereto irrevocably
agree to submit to the jurisdiction and venue of the federal and state courts
located in Delaware in any court action or proceeding brought with respect to or
in connection with this Agreement.

22. Voluntary Agreement. Executive and the Company represent and agree that each
has reviewed all aspects of this Agreement, has carefully read and fully
understands all provisions of this Agreement, and is voluntarily entering into
this Agreement. Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement with legal, tax or
other adviser(s) of such party’s choice before executing this Agreement.

23. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

24. Section 409A Compliance.

(a) In General. Section 409A of the Code (“Section 409A”) imposes payment
restrictions on “nonqualified deferred compensation” (i.e., potentially
including payments owed to Executive upon termination of employment). Failure to
comply with these restrictions could result in negative tax consequences to
Executive, including immediate taxation, interest and a 20% additional income
tax. It is the Company’s intent that this Agreement be exempt from the
application of, or otherwise comply with, the requirements of Section 409A.
Specifically, any taxable benefits or payments provided under this Agreement are
intended to be separate payments that qualify for the “short-term deferral”
exception to Section 409A to the maximum extent possible, and to the extent they
do not so qualify, are intended to qualify for the involuntary separation pay
exceptions to Section 409A, to the maximum extent possible. If neither of these
exceptions applies, and if Executive is a “specified employee” within the
meaning of Section 409A, then notwithstanding any provision in this Agreement to
the contrary and to the extent required to comply with Section 409A, all amounts
that would otherwise be paid or provided during the first six months following
the Date of Termination shall instead be accumulated through and paid or
provided (without interest) on the first business day following the six-month
anniversary of the Date of Termination.

 

14



--------------------------------------------------------------------------------

(b) Separation from Service. A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits subject to Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and Executive is no longer providing
services (at a level that would preclude the occurrence of a “separation from
service” within the meaning of Section 409A) to the Company or its affiliates as
an employee or consultant, and for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” within the meaning of Section 409A.

(c) Reimbursements. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A: (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and (iii) such
payments shall be made on or before the last business day of Executive’s taxable
year following the taxable year in which the expense occurred, or such earlier
date as required hereunder.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

/s/ Charles Macaluso

By: Charles Macaluso

Its: Chairman of the Board of Directors

 

EXECUTIVE

 

/s/Luis Manuel Ramírez

Luis Manuel Ramírez

 

15



--------------------------------------------------------------------------------

EXHIBIT A

COMPENSATION RECOVERY POLICY

ACKNOWLEDGEMENT AND AGREEMENT

This Compensation Recovery Policy Acknowledgement and Agreement (this
“Agreement”) is entered into as of June 6, 2012, between Global Power Equipment
Group Inc. (the “Company”) and Luis Manuel Ramírez (“Executive”).

Recitals:

WHEREAS, the Executive is an “executive officer” of the Company as defined in
Rule 3b-7 under the Securities Exchange Act of 1934;

WHEREAS, the Company’s Board of Directors has adopted the Global Power Equipment
Group Inc. Compensation Recovery Policy (the “Policy”); and

WHEREAS, in consideration of, and as a condition to the receipt of, the promises
contained in the Employment Agreement between the Executive and the Company
dated June 6, 2012 (the “Employment Agreement”) and any future annual cash and
equity-based awards, performance-based compensation and other forms of cash or
equity compensation made under the Company’s 2011 Equity Incentive Plan,
Incentive Compensation Plan and any successor plans (collectively, the
“Awards”), the Executive and the Company are entering into this Agreement.

Agreement:

NOW, THEREFORE, the Company and the Executive hereby agree as follows:

1. The Executive acknowledges receipt of the Policy, a copy of which is attached
hereto as Annex A and is incorporated into this Agreement by reference. The
Executive has read and understands the Policy and has had the opportunity to ask
questions to the Company regarding the Policy.

2. The Executive hereby acknowledges and agrees that the Policy shall apply to
any annual incentives, equity-based awards (including without limitation,
performance-based restricted stock units) and other performance-based awards
granted on or after the Effective Date, as defined in the Employment Agreement
(collectively, the “Compensation”), and all such Compensation shall be subject
to repayment or forfeiture under the Policy.

3. Any applicable award agreement or other document setting forth the terms and
conditions of any annual incentive or equity-based award granted to the
Executive on or after the Effective Date shall be deemed to include the
restrictions imposed by the Policy and incorporate it by reference. In the event
of any inconsistency between the provisions of this Policy and the applicable
award agreement or other document setting forth the terms and conditions of any
annual incentive or equity-based award granted to the Executive, the terms of
this Policy shall govern.

 

A-1



--------------------------------------------------------------------------------

4. The repayment or forfeiture of Compensation pursuant to the Policy and this
Agreement shall not in any way limit or affect the Company’s right to pursue
disciplinary action or dismissal, take legal action or pursue any other
available remedies available to the Company. This Agreement and the Policy shall
not replace, and shall be in addition to, any rights of the Company to recover
Compensation from its executive officers under applicable laws and regulations,
including but not limited to the Sarbanes-Oxley Act of 2002.

5. The Executive acknowledges that the Executive’s execution of this Agreement
is in consideration of, and is a condition to, the benefits provided to
Executive under the Employment Agreement and receipt by the Executive of Awards
from the Company; provided, however, that nothing in this Agreement shall be
deemed to obligate the Company to make any Awards to the Executive in the
future.

6. This Agreement may be executed in two or more counterparts, and by facsimile
or electronic transmission, each of which will be deemed to be an original but
all of which, taken together, shall constitute one and the same Agreement.

7. To the extent not preempted by Federal law, this Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws. No modifications or amendments of
the terms of this Agreement shall be effective unless in writing and signed by
the parties or their respective duly authorized agents. This Agreement and the
Policy shall survive and continue in full force in accordance with their terms
notwithstanding any termination of the Executive’s employment with the Company
and its affiliates. The provisions of this Agreement shall inure to the benefit
of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of the Executive, and the successors and assigns of
the Company.

8. The Executive acknowledges and agrees that neither the Company’s adoption of
the Policy nor the execution of this Agreement shall constitute “Good Reason” to
terminate his employment within the meaning of the Employment Agreement, as the
same may be amended from time-to-time.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

GLOBAL POWER EQUIPMENT GROUP INC.

                                                             
                                         
                                           

By:

Title:

EXECUTIVE

                                                             
                                         
                                           

Luis Manuel Ramírez

 

A-2



--------------------------------------------------------------------------------

ANNEX A

GLOBAL POWER EQUIPMENT GROUP INC.

COMPENSATION RECOVERY POLICY

NOW, THEREFORE, BE IT RESOLVED, that the Corporation hereby adopts a
compensation recovery policy on the following terms and conditions, effective
with respect to annual incentives or other performance-based compensation
granted on or after January 1, 2011:

Each executive officer shall repay or forfeit, to the fullest extent permitted
by law and as directed by the Board, any annual incentive or other
performance-based compensation received by him or her if:

 

  •  

the payment, grant or vesting of such compensation was based on the achievement
of financial results that were subsequently the subject of a restatement of the
Corporation’s financial statements filed with the Securities and Exchange
Commission,

 

  •  

the Board determines in its sole discretion, exercised in good faith, that the
executive officer engaged in fraud or misconduct that caused or contributed to
the need for the restatement,

 

  •  

the amount of the compensation that would have been received by the executive
officer had the financial results been properly reported would have been lower
than the amount actually received, and

 

  •  

the Board determines in its sole discretion that it is in the best interests of
the Corporation and its stockholders for the executive officer to repay or
forfeit all or any portion of the compensation.

The Board, acting solely by the independent directors as identified under the
applicable exchange listing standards, shall have full and final authority to
make all determinations under this policy, including without limitation whether
the policy applies and if so, the amount of compensation to be repaid or
forfeited by the executive officer. All determinations and decisions made by the
Board pursuant to the provisions of this policy shall be final, conclusive and
binding on all persons, including the Corporation, its affiliates, its
stockholders and employees.

From and after January 1, 2011, each award agreement or other document setting
forth the terms and conditions of any annual incentive or other
performance-based award granted to an executive officer shall include a
provision incorporating the requirements of this policy. Moreover, each
executive officer will be required to sign a Compensation Recovery Policy
Acknowledgement and Agreement in a form attached to this resolution as Exhibit
A. The remedy specified in this policy shall not be exclusive and shall be in
addition to every other right or remedy at law or in equity that may be
available to the Corporation.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

GLOBAL POWER EQUIPMENT GROUP INC.

RESTRICTED SHARE UNIT AGREEMENT

Notice of Restricted Share Unit Award

Global Power Equipment Group Inc. (the “Company”) grants to the Grantee named
below, in accordance with the terms of the Global Power Equipment Group Inc.
2011 Equity Incentive Plan (the “Plan”) and this Restricted Share Unit Agreement
(the “Agreement”), the following number of Restricted Share Units, as of the
Date of Grant set forth below. Capitalized terms used in this Agreement without
definition shall have the meanings assigned to them in the Plan.

 

Name of Grantee:

   Luis Manuel Ramírez   

Date of Grant:

   July 1, 2012   

Number of Restricted Share Units:

   33,500   

Vesting Schedule:

     

 

        Date   

Time-Based

    RSUs

  

Performance-Based

          RSUs

        March 31, 2013

       4,187            4,187

        March 31, 2014

       4,187            4,187

        March 31, 2015

       4,188            4,188

        March 31, 2016

       4,188            4,188

 

Performance Periods:

   The 2012 performance period is set forth on Attachment A. Subsequent
performance periods are calendar years 2013, 2014, and 2015.

Performance Based Vesting Target:

   Subject to the stated Performance Objective. For the 2012 performance period,
the Performance Objective is described in Attachment A.

Required Service Date:

   December 31, 2014

Terms of Agreement

1. Grant of Restricted Share Units. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee as of the Date of Grant, the total number of restricted
share units (the “Restricted Share Units” or “RSUs”) set forth above. Each
Restricted Share Unit shall represent the contingent right to receive one Share
and shall at all times be equal in value to one Share. The Restricted Share
Units shall be credited in a book entry account established for the Grantee
until payment in accordance with Section 2 hereof.

 

B-1



--------------------------------------------------------------------------------

2. Vesting and Payment of Restricted Share Units.

(a) In General.

(i) Time-Based RSUs. Fifty percent (50%) of the Restricted Share Units shall
vest in four installments (each consisting of 12.5% of the Restricted Share
Units) on each of the Vesting Dates (each a “Vesting Date”) as set forth above
in the Vesting Schedule, provided that the Grantee shall have remained in the
continuous employ of the Company or a Subsidiary through the applicable Vesting
Date (the “Time-Based RSUs”). The Company shall deliver to the Grantee the
Shares underlying the vested Time-Based RSUs within ten (10) days following each
Vesting Date.

(ii) Performance-Based RSUs. Fifty percent (50%) of the Restricted Share Units
shall vest in four installments (each consisting of 12.5% of the Restricted
Share Units) on each of the Vesting Dates as set forth above in the Vesting
Schedule, provided that the Grantee shall have remained in the continuous employ
of the Company or a Subsidiary through the applicable Vesting Date, and based on
the extent to which the Company achieves the Performance-Based Vesting Target
described above for the Performance Period that concluded immediately prior to
such Vesting Date (the “Performance-Based RSUs”). Not later than March 15
following each Performance Period, the Committee shall certify in writing the
extent to which the Company has achieved the Performance-Based Vesting Target
for the Performance Period and the number of Restricted Share Units, if any,
earned by the Grantee. The Company shall deliver to the Grantee the Shares
underlying the vested Restricted Share Units following the Committee’s
certification of the Performance-Based Vesting Target and within ten (10) days
following each Vesting Date.

(iii) Continuous Employment. For purposes of this Section 2, the continuous
employment of the Grantee with the Company and its Subsidiaries shall not be
deemed to have been interrupted, and the Grantee shall not be deemed to have
ceased to be an employee of the Company and its Subsidiaries, by reason of the
transfer of his employment among the Company and its Subsidiaries.

(b) Involuntary Termination or Termination for Good Reason.

(i) If the Company or a Subsidiary terminates the Grantee’s employment without
Cause (as defined in Section 21 of this Agreement) or the Grantee terminates his
employment for Good Reason (as defined in Section 21 of this Agreement), in
either case, prior to the Required Service Date set forth above, or if the
Company or a Subsidiary terminates the Grantee’s employment by reason of the
Grantee’s Disability (as defined in Section 21 of this Agreement) or the Grantee
dies, then, except as otherwise provided in Section 12:

(A) The Grantee shall become vested in a number of Time-Based RSUs equal to:
(x) the number of Time-Based RSUs that would have become vested had the Grantee
remained employed with the Company or a Subsidiary through March 31 of the

 

B-2



--------------------------------------------------------------------------------

calendar year immediately following the calendar year in which the Grantee’s
employment terminated, multiplied by (y) the Pro-Ration Factor (as defined in
Section 21 of this Agreement). The Company shall deliver to the Grantee (or the
Grantee’s estate in the event of death) the Shares underlying the vested
Time-Based RSUs within thirty (30) days following the date of the Grantee’s
termination of employment.

(B) The Grantee shall become vested in a number of Performance-Based RSUs equal
to: (x) the number of Performance-Based RSUs that would have become vested had
the Grantee remained employed with the Company or a Subsidiary through March 31
of the calendar year immediately following the calendar year in which the
Grantee’s employment terminated, based on the extent to which the Company
achieves the Performance-Based Vesting Target for the Performance Period in
which the Grantee’s employment terminates, multiplied by (y) the Pro-Ration
Factor. The Company shall deliver to the Grantee (or the Grantee’s estate in the
event of death) the Shares underlying the vested Performance-Based RSUs, if any,
within seventy (70) days after the end of the Performance Period.

(C) In addition to the Restricted Share Units that may become vested in
accordance with Sections 2(b)(i)(A) and (B) above, if the Grantee’s termination
of employment occurs between January 1 and March 30 of a calendar year, the
Grantee shall become vested in the unvested Time-Based and Performance-Based
RSUs, if any, that would have become vested had the Grantee remained employed
with the Company or a Subsidiary through March 31 of that calendar year. The
Company shall deliver to the Grantee (or the Grantee’s estate in the event of
death) the Shares underlying such vested Time-Based and Performance-Based RSUs
within thirty (30) days following the date of the Grantee’s termination of
employment.

(ii) If the Company or a Subsidiary terminates the Grantee’s employment other
than for Cause or Disability, or the Grantee terminates his employment for Good
Reason, in either case on or after the Required Service Date and prior to a
Vesting Date, then all of the Restricted Share Units that have not yet vested
under this Section 2 shall become fully vested. Except as otherwise provided in
Section 12, the Company shall deliver to the Grantee the Shares underlying such
vested Time-Based and Performance-Based RSUs within thirty (30) days following
the date of the Grantee’s termination of employment.

(c) Change of Control. If a Change of Control occurs while the Grantee is
employed by the Company or any Subsidiary and prior to a Vesting Date, then all
of the Restricted Share Units that have not yet vested under this Section 2
shall become fully vested, effective as of the date of such Change of Control.
Except as otherwise provided in Section 12, the Company shall deliver to the
Grantee the Shares underlying such vested Restricted Share Units within thirty
(30) days following the date of the Change in Control.

3. Forfeiture of Restricted Share Units.

(a) Forfeiture of Unvested Awards. The Restricted Share Units that have not yet
vested pursuant to Section 2 (and any right to unpaid Dividend Equivalents under
Section 6 with respect to the Restricted Share Units), shall be forfeited
automatically without further action

 

B-3



--------------------------------------------------------------------------------

or notice if (i) the Grantee ceases to be employed by the Company or a
Subsidiary prior to a Vesting Date, except as otherwise provided in Section 2(b)
or 2(c), or (ii) with respect to Performance-Based RSUs allocated to a
particular Performance Period, the Company fails to achieve the Threshold Level
for the Performance-Based Vesting Target for that Performance Period, except as
otherwise provided in Section 2(b)(ii) or 2(c), but only with respect to the
percentage of the Restricted Share Units allocated to such Performance Period.

(b) Repayment of Awards. The Restricted Share Units shall be subject to the
provisions of Section 19 of the Plan regarding forfeiture and repayment of
awards in the event of termination of the Grantee’s employment for Cause or as
provided pursuant to the Company’s Compensation Recovery Policy. This
Section 3(b) shall survive and continue in full force in accordance with its
terms and the terms of the Plan notwithstanding any termination of the Grantee’s
employment or the payment of the Restricted Share Units as provided herein.

4. Transferability. The Restricted Share Units may not be transferred, assigned,
pledged or hypothecated in any manner, or be subject to execution, attachment or
similar process, by operation of law or otherwise, unless otherwise provided
under the Plan. Any purported transfer or encumbrance in violation of the
provisions of this Section 4 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Restricted Share Units.

5. Dividend, Voting and Other Rights. The Grantee shall not possess any
incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares underlying the Restricted Share Units until such Shares
have been delivered to the Grantee in accordance with Section 2 hereof. The
obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and the rights of the Grantee will be no greater than that of an unsecured
general creditor. No assets of the Company will be held or set aside as security
for the obligations of the Company under this Agreement.

6. Payment of Dividend Equivalents. Upon payment of a vested Restricted Share
Unit, the Grantee shall be entitled to a cash payment (without interest) equal
to the aggregate cash dividends declared and payable with respect to one
(1) Share for each record date that occurs during the period beginning on the
Date of Grant and ending on the date the vested Restricted Share Unit is paid
(the “Dividend Equivalent”). The Dividend Equivalents shall be forfeited to the
extent that the underlying Restricted Share Unit is forfeited and shall be paid
to the Grantee, if at all, at the same time that the related vested Restricted
Share Unit is paid to the Grantee in accordance with Section 2.

7. No Employment Contract. Nothing contained in this Agreement shall confer upon
the Grantee any right with respect to continuance of employment by the Company
and its Subsidiaries, nor limit or affect in any manner the right of the Company
and its Subsidiaries to terminate the employment or adjust the compensation of
the Grantee, in each case with or without Cause.

 

B-4



--------------------------------------------------------------------------------

8. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

9. Taxes and Withholding. The Grantee is responsible for any federal, state,
local or other taxes with respect to the Restricted Share Units and the Dividend
Equivalents. The Company does not guarantee any particular tax treatment or
results in connection with the grant or vesting of the Restricted Share Units,
the delivery of Shares or the payment of Dividend Equivalents. To the extent the
Company or any Subsidiary is required to withhold any federal, state, local,
foreign or other taxes in connection with the delivery of Shares under this
Agreement, then, except as otherwise provided below, the Company or Subsidiary
(as applicable) shall retain a number of Shares otherwise deliverable hereunder
with a value equal to the required withholding (based on the Fair Market Value
of the Shares on the date of delivery); provided that in no event shall the
value of the Shares retained exceed the minimum amount of taxes required to be
withheld or such other amount that will not result in a negative accounting
impact. Notwithstanding the preceding sentence, the Grantee may elect, on a form
provided by the Company and subject to any terms and conditions imposed by the
Company, to pay or provide for payment of the required tax withholding. If the
Company or any Subsidiary is required to withhold any federal, state, local or
other taxes at any time other than upon delivery of the Shares under this
Agreement, then the Company or Subsidiary (as applicable) shall have the right
in its sole discretion to (a) require the Grantee to pay or provide for payment
of the required tax withholding, or (b) deduct the required tax withholding from
any amount of salary, bonus, incentive compensation or other amounts otherwise
payable in cash to the Grantee (other than deferred compensation subject to
Section 409A of the Code). If the Company or any Subsidiary is required to
withhold any federal, state, local or other taxes with respect to Dividend
Equivalents, then the Company or Subsidiary (as applicable) shall have the right
in its sole discretion to reduce the cash payment related to the Dividend
Equivalent by the applicable tax withholding.

10. Adjustments. The number and kind of shares of stock deliverable pursuant to
the Restricted Share Units are subject to adjustment as provided in Section 15
of the Plan.

11. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
with respect to the Restricted Share Units; provided that, notwithstanding any
other provision of this Agreement, and only to the extent permitted under
Section 409A of the Code, the Company shall not be obligated to deliver any
Shares pursuant to this Agreement if the delivery thereof would result in a
violation of any such law or listing requirement.

12. Section 409A of the Code. It is intended that the Restricted Share Units and
any Dividend Equivalents provided pursuant to this Agreement shall be exempt
from, or comply with, the requirements of Section 409A of the Code, and this
Agreement shall be interpreted, administered and governed in accordance with
such intent. To the extent necessary to give effect to such intent, the
Grantee’s termination of employment shall mean, for purposes of this Agreement,
the Grantee’s “separation from service” within the meaning of Section 409A of
the Code. In particular, it is intended that the Restricted Share Units and any
Dividend Equivalents

 

B-5



--------------------------------------------------------------------------------

shall be exempt from Section 409A of the Code, to the maximum extent possible,
pursuant to the “short-term deferral” exception thereto. However, to the extent
that the Restricted Share Units or any Dividend Equivalents constitute a
deferral of compensation subject to the requirements of Section 409A of the Code
(for example, because the Grantee’s governing employment agreement defines “Good
Reason” in a manner such that the Grantee’s termination of employment for Good
Reason would not be treated as an involuntary separation from service for
purposes of Section 409A of the Code), then the following rules shall apply,
notwithstanding any other provision of this Agreement to the contrary:

(a) The Company will deliver the Shares underlying any Restricted Share Units
that become vested in accordance with Section 2(b) or 2(c) of this Award
Agreement and pay any Dividend Equivalents with respect to those vested
Restricted Share Units within thirty (30) days after the first to occur of
(i) the applicable Vesting Date for the Restricted Share Units; (ii) the
occurrence of a Change of Control that is also a “change in the ownership,” a
“change in the effective control,” or a “change in the ownership of a
substantial portion of the assets” of the Company within the meaning of
Section 409A of the Code; or (iii) the Grantee’s “separation from service”
within the meaning of Section 409A of the Code; and

(b) If the Restricted Share Units (and any related Dividend Equivalents) become
payable as a result of the Grantee’s separation from service (other than as a
result of the Grantee’s death) and the Grantee is a “specified employee” at that
time within the meaning of Section 409A of the Code (as determined pursuant to
the Company’s policy for identifying specified employees), the Company will
deliver the Shares underlying the vested Restricted Share Units and pay any
related Dividend Equivalents to the Grantee on the first business day that is at
least six months after the date of the Grantee’s separation from service (or
upon the Grantee’s death if the Grantee dies before the end of that six-month
period).

13. Amendments. Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto. Notwithstanding the foregoing, no amendment of the Plan or
this Agreement shall adversely affect in a material way the rights of the
Grantee under this Agreement without the Grantee’s consent unless the Committee
determines, in good faith, that such amendment is required for the Agreement to
either be exempt from the application of, or comply with, the requirements of
Section 409A of the Code, or as otherwise may be provided in the Plan.

14. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

15. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern. The Committee acting pursuant to the Plan, as constituted from
time to time, shall, except as expressly provided otherwise herein, have the
right to determine any questions that arise in connection with the grant of the
Restricted Share Units.

 

B-6



--------------------------------------------------------------------------------

16. Successors and Assigns. Without limiting Section 4, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.

17. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof.

18. Use of Grantee’s Information. Information about the Grantee and the
Grantee’s participation in the Plan may be collected, recorded and held, used
and disclosed for any purpose related to the administration of the Plan. The
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third-party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America. The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above.

19. Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the VP of Human
Resources of the Company, this consent shall be effective for the duration of
the Agreement. The Grantee also understands that he or she shall have the right
at any time to request that the Company deliver written copies of any and all
materials referred to above at no charge. The Grantee hereby consents to any and
all procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

20. No Fractional Shares. Fractional Shares or units will be subject to rounding
conventions adopted by the Company from time to time; provided that in no event
will the total shares issued exceed the total units granted under this award.

21. Definitions. As used in this Agreement, the following definitions shall
apply.

(a) Cause has the meaning given such term in the Grantee’s governing employment
agreement.

(b) Disability has the meaning set forth in the long-term disability plan of the
Company or a Subsidiary applicable to the Grantee.

 

B-7



--------------------------------------------------------------------------------

(c) Good Reason has the meaning given to it in the Grantee’s governing
employment agreement.

(d) Pro-Ration Factor means a fraction, the numerator of which is the number of
days of continuous employment completed by the Grantee during the calendar year
in which the Grantee’s employment terminates, and the denominator of which is
365.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Date of
Grant.

GLOBAL POWER EQUIPMENT GROUP INC.

By:                                                             
                                                                             

Name:

Title:

By executing this Agreement, you acknowledge that a copy of the Plan, Plan
Summary and Prospectus, and the Company’s most recent Annual Report and Proxy
Statement (the “Prospectus Information”) either have been received by you or are
available for viewing on the Company’s internet site at www.globalpower.com, and
you consent to receiving this Prospectus Information electronically, or, in the
alternative, agree to contact Lori McCauley at 918-274-2446, to request a paper
copy of the Prospectus Information at no charge.

GRANTEE

                                                                           
                                                                      

Luis Manuel Ramírez

 

B-8



--------------------------------------------------------------------------------

Attachment A

The 2012 Performance Period shall commence on July 1, 2012 and end on
December 31, 2012. The Committee has determined that the Performance-Based
Vesting Target for the 2012 Performance Period will be the Company’s net income
from continuing operations, as defined under U.S. generally accepted accounting
principles, of $[•].

If, upon the conclusion of each Performance Period, the Company achieves less
than 90% of the Performance-Based Vesting Target, then the Grantee shall not
earn any of the Performance-Based RSUs allocated to the Performance Period, and
those Performance-Based RSUs shall be forfeited immediately without further
action or notice. If, upon the conclusion of each Performance Period, the
Company achieves 90% (“Threshold Level”) or more of the Performance-Based
Vesting Target, then the Grantee shall be entitled to receive the number of
Performance-Based RSUs allocated to that Performance Period equal to the product
of (A) the Performance-Based RSUs allocated to that Performance Period,
multiplied by (B) the applicable payout percentage set forth on the Performance
Matrix below:

 

Percentage of Performance-

Based Vesting Target Attained

for the Each Performance

Period

   Percentage of the Performance-
Based RSUs allocated to Each
Performance Period Earned  

90% but less than 95%

     50 %* 

95% but less than 100%

     75 %* 

100% or more

     100 % 

 

* The Performance-Based RSUs allocated to each Performance Period that are not
earned in accordance with this Performance Matrix shall be forfeited immediately
without further action or notice.

If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, the manner in which it conducts
business or other events or circumstances render the Performance-Based Vesting
Target for a Performance Period to be unsuitable, the Committee may modify the
Performance-Based Vesting Target, or the applicable achievement levels in the
Performance Matrix, in whole or in part, as the Committee deems appropriate;
provided, however, that no such action may result in the loss of any otherwise
available exemption of the award under Section 162(m) of the Code.

Not later than March 30 of each Performance Period commencing on or after
January 1, 2013, the Committee shall establish the Performance-Based Vesting
Target for the Performance Period and communicate the same to the Grantee in
writing.

 

B-9



--------------------------------------------------------------------------------

EXHIBIT C

GENERAL RELEASE

This General Release (this “Release”) is made and entered into as of this [•]
day of [•], 20[•], by and between Global Power Equipment Group Inc. (the
“Company”) and Luis Manuel Ramírez (“Executive”).

1. Employment Status. Executive’s employment with the Company and its affiliates
terminated effective as of [•], 20[•] (the “Separation Date”).

2. Payments and Benefits. Upon the effectiveness of the terms set forth herein,
the Company shall provide Executive with the benefits set forth in Sections
5(a)(ii), (iii) and (iv) of the Employment Agreement between Executive and the
Company dated as of June 6, 2012 (the “Employment Agreement”), upon the terms,
and subject to the conditions, of the Employment Agreement.

3. No Liability. This Release does not constitute an admission by the Company or
its affiliates or their respective officers, directors, partners, agents, or
employees, or by Executive, of any unlawful acts or of any violation of federal,
state or local laws.

4. Release. In consideration of the payments and benefits set forth in Section 2
of this Release, Executive for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively, “Releasors”)
does hereby irrevocably and unconditionally release, acquit and forever
discharge the Company, its respective affiliates and their respective successors
and assigns (the “Company Group”) and each of its officers, directors, partners,
agents, and former and current employees, including without limitation all
persons acting by, through, under or in concert with any of them (collectively,
“Releasees”), and each of them, from any and all claims, demands, actions,
causes of action, costs, attorney fees, and all liability whatsoever, whether
known or unknown, fixed or contingent, which Executive has, had, or may ever
have against the Releasees relating to or arising out of Executive’s employment
or separation from employment with the Company Group, from the beginning of time
and up to and including the date Executive executes this Release. This Release
includes, without limitation, (a) law or equity claims; (b) contract (express or
implied) or tort claims; (c) claims for wrongful discharge, retaliatory
discharge, whistle blowing, libel, slander, defamation, unpaid compensation,
intentional infliction of emotional distress, fraud, public policy contract or
tort, and implied covenant of good faith and fair dealing; (d) claims under or
associated with any of the Company Group’s incentive compensation plans or
arrangements; (e) claims arising under any federal, state, or local laws of any
jurisdiction that prohibit age, sex, race, national origin, color, disability,
religion, veteran, military status, sexual orientation, or any other form of
discrimination, harassment, or retaliation (including without limitation under
the Age Discrimination in Employment Act of 1967 as amended by the Older Workers
Benefit Protection Act (“ADEA”), Title VII of the Civil Rights Act of 1964 as
amended by the Civil Rights Act of 1991, the Equal Pay Act of 1962, and the
Americans with Disabilities Act of 1990, the Rehabilitation Act, the Family and
Medical Leave Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection
Act, the Uniformed Services Employment and Reemployment Rights Act of 1994, the
Equal Pay Act, the Genetic Information Nondiscrimination Act of 2008 (“GINA”),
the Fair Labor Standards Act (“FLSA”), the Lilly Ledbetter Fair Pay Act or any
other foreign,

 

C-1



--------------------------------------------------------------------------------

federal, state or local law or judicial decision); (f) claims arising under the
Employee Retirement Income Security Act; and (g) any other statutory or common
law claims related to Executive’s employment with the Company Group or the
separation of Executive’s employment with the Company Group; provided, however,
that nothing herein shall release the Company Group from (i) any obligation
under the Employment Agreement; (ii) any obligation to provide benefit
entitlements under any Company benefit or welfare plan that were vested as of
the Separation Date; and (iii) from any rights or claims that relate to events
or circumstances that occur after the date that the Executive executes this
Release.

In addition, nothing in this Release is intended to interfere with Executive’s
right to file a charge with the Equal Employment Opportunity Commission or any
state or local human rights commission in connection with any claim Executive
believes he may have against the Releasees. However, by executing this Release,
Executive hereby waives the right to recover in any proceeding that Executive
may bring before the Equal Employment Opportunity Commission or any state human
rights commission or in any proceeding brought by the Equal Employment
Opportunity Commission or any state human rights commission on Executive’s
behalf.

5. Bar. Executive acknowledges and agrees that if he should hereafter make any
claim or demand or commence or threaten to commence any action, claim or
proceeding against the Releasees with respect to any cause, matter or thing
which is the subject of the release under Section 4 of this Release, this
Release may be raised as a complete bar to any such action, claim or proceeding,
and the applicable Releasee may recover from Executive all costs incurred in
connection with such action, claim or proceeding, including attorneys’ fees,
along with the benefits set forth in Section 2 of the Release.

6. Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to conflicts of laws
principles.

7. Acknowledgment. Executive has read this Release, understands it, and
voluntarily accepts its terms, and Executive acknowledges that he has been
advised by the Company to seek the advice of legal counsel (at Executive’s cost)
before entering into this Release. Executive acknowledges that he was given a
period of 21 calendar days within which to consider and execute this Release,
and to the extent that he executes this Release before the expiration of the
21-day period, he does so knowingly and voluntarily and only after consulting
his attorney. Executive acknowledges and agrees that the promises made by the
Company Group hereunder represent substantial value over and above that to which
Executive would otherwise be entitled. Executive acknowledges and reconfirms the
promises in Sections 8, 9, 10, 11 and 12 of the Employment Agreement.

8. Revocation. Executive has a period of 7 calendar days following the execution
of this Release during which Executive may revoke this Release by delivering
written notice to the Company pursuant to Section 14 of the Employment
Agreement, and this Release shall not become effective or enforceable until such
revocation period has expired. Executive understands that if he revokes this
Release, it will be null and void in its entirety, and he will not be entitled
to any payments or benefits provided in this Release, including without
limitation under Section 2 of the Release.

 

C-2



--------------------------------------------------------------------------------

9. Miscellaneous. This Release is the complete understanding between Executive
and the Company Group in respect of the subject matter of this Release and
supersedes all prior agreements relating to Executive’s employment with the
Company Group, except as specifically excluded by this Release. Executive has
not relied upon any representations, promises or agreements of any kind except
those set forth herein in signing this Release. In the event that any provision
of this Release should be held to be invalid or unenforceable, each and all of
the other provisions of this Release shall remain in full force and effect. If
any provision of this Release is found to be invalid or unenforceable, such
provision shall be modified as necessary to permit this Release to be upheld and
enforced to the maximum extent permitted by law. Executive agrees to execute
such other documents and take such further actions as reasonably may be required
by the Company Group to carry out the provisions of this Release.

10. Counterparts. This Release may be executed by the parties hereto in
counterparts, which taken together shall be deemed one original.

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

 

                                                                   
                                                       

By:

Its:

   

EXECUTIVE

 

[Form of release – Do not sign]

                                                                   
                                                     

Luis Manuel Ramírez

 

 

C-3